DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 4/5/2021 is considered by the examiner.

Claim Objections
3.	Claim 9 is objected to because of the following informalities:  Claim 9 discloses “claim 1 or in”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 12-15, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohri et al. (US 20090114304), hereinafter ‘Mohri’, in view of Rippingale et al. (US 5122750), hereinafter ‘Rippingale’, and further in view of Arnaud et al. (US 20100109670), hereinafter ‘Arnaud’.

Regarding Claims 1-4, 12-15, Mohri teaches an installation, comprising: a non-metallic structure (Fig. 6, layer 20; vinyl chloride resin in Para [0038] interpreted as claimed PVC of Clm 2; Mohri teaches a non-metallic structure by disclosing resin layer 20, which may be insulating.  A structure is interpreted as an arrangement of particles or parts in a substance or body, thus having molecular structure.  Mohri clearly teaches the layer 20 as an arrangement of particles or parts, resin, thus having molecular structure.  In particularly Mohri teaches the layer 20 as vinyl chloride resin, which further contains particles or parts having molecular structure); and a marking tape (Fig. 6, metal layer 22; Para [0040] metal foil of aluminum, copper, etc.) disposed in proximity to the non-metallic structure (Fig. 6), the marking tape comprising, an amorphous metal foil layer (Para [0040] Fig. 6; Mohri teaches a metal foil of aluminum, copper, etc.  An amorphous metal is an alloy which can contain a base of aluminum and copper, thus the aluminum, copper, etc foil is taught as an amorphous metal; of Clm 3 layer 22 attached to structure 20 and extends in direction and above structure of Clm 4), and a protective covering (Fig. 6, 24) preventing direct contact between the amorphous metal foil layer and the surroundings (Para [0038] layer 24 protects the metal layer 22 from corrosion, thereby preventing the metal layer 22 from an external force).
Although Mohri teaches subfloor installation (Para [0001]) of a vinyl chloride resin (Para [0038]) Mohri fails to explicitly disclose a subterranean installation beneath the Earth’s surface and a marking tape in a generally vertical orientation.
However Rippingale teaches a subterranean installation beneath the Earth’s surface (Claim 1 buried beneath the surface of the earth) and a marking tape in a generally vertical orientation (Col. 4, Lines 15-27 possible to maintain vertical orientation of the magnetic axis of the identifier; Col. 4, Lines 60-64) for the benefit of detecting the strip to locate, trace, and identify hidden elongated objects, such as buried fiber optic cables, as the objects are provided with elongated permanent magnet identifier devices having magnetic fields that may be detected at a distance from the objects (Abstract).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide a marking tape in a generally vertical orientation in a subterranean installation beneath the Earth’s surface for the benefit of detecting the strip to locate, trace, and identify hidden elongated objects, such as buried fiber optic cables, as the objects are provided with elongated permanent magnet identifier devices having magnetic fields that may be detected at a distance from the objects as taught by Rippingale in Col. 4, Lines 15-27, 60-64 and the Abstract.
Further Mohri fails to disclose the amorphous metal foil having a magnetic relative permeability greater than 50,000. 
However Arnaud teaches a detection system for identifying buried pipes using elements having a magnetic relative permeability greater than 50,000 (Para [0033, 0092]) for the benefit of enabling pipes or conduits buried to be detected (Para [0090-0094]).


Regarding Claims 5 and 16-18, Mohri further teaches wherein the non-metallic structure is a non-metallic pipe, and further comprises multiple pieces of marking tape extending around at least a portion of the circumference of the non-metallic structure (Para [0041] plurality of metal tapes/foils; Para [0040] or wound by at least one turn around the outer surface of the first resin layer 20; Regarding Clm 18, Figs. 3a and 3b).

Regarding Claims 6 and 19, Mohri further teaches wherein the protective covering comprises a polymer film laminated around the amorphous metal foil layer (Fig. 6, resin 24 which is a polyer, laminated around layer 22).

Claims 7-9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohri et al. (US 20090114304), hereinafter ‘Mohri’, in view of Rippingale et al. (US 5122750), hereinafter ‘Rippingale’, in view of Arnaud et al. (US 20100109670), hereinafter ‘Arnaud’ and further in view of Allen et al. (US 3633533), hereinafter ‘Allen’.

Regarding Claims 7 and 20, Mohri, Rippingale, and Arnaud fail to disclose wherein the protective covering comprises a polyethylene film. However Allen teaches a protective covering comprising polyethylene for the benefit of providing a moisture and soil-resistant synthetic plastic for underground use (Col. 3, Lines 30-33). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and use a protective 

Regarding Claim 8, Mohri, Rippingale, and Arnaud fail to disclose wherein the protective covering includes a colored material for improved visibility.
However Allen teaches an outer film product having a color which contrasts with the color of the earth soil surrounding or adjacent to the buried lines or elements of construction (Col. 2, Lines 58-67). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide the protective covering including a colored material for improved visibility as taught by Allen in Col. 2, Lines 58-67.

Regarding Claim 9, Mohri, Rippingale, and Arnaud fail to disclose wherein the amorphous metal foil comprises an alloy including at least one of iron (Fe) or cobalt (Co).
	However Allen teaches a metal wire for locating underground utility lines comprising comprises an alloy including at least one of iron (Fe) or cobalt (Co) (Col. 3, Lines 14-20 and 30-34) as their presence and general location below the earth's surface is detectable by electronic or like detecting devices.
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide the amorphous metal foil comprising an alloy including at least one of iron (Fe) or cobalt (Co) as their presence and general location below the earth's surface is detectable by electronic or like detecting devices as taught by Allen in Col. 3, Lines 14-20 and 30-34.



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohri et al. (US 20090114304), hereinafter ‘Mohri’, in view of Rippingale et al. (US 5122750), hereinafter ‘Rippingale’, in view of Arnaud et al. (US 20100109670), hereinafter ‘Arnaud’ and further in view of Blount (US 20130008646), hereinafter ‘Blount.

Regarding Claim 10, Mohri, Rippingale, and Arnaud fail to teach wherein the alloy of the amorphous metal foil further comprises boron.
Blount teaches detecting an underground target wherein the target is selected from a material such as boron for the benefit of providing a radioactively inert material (Para [0015, 0051]).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide the alloy of the amorphous metal foil further comprising boron for the benefit of providing a radioactively inert material that does not emit significant gamma radiation as taught by Blount in Para [0015, 0051].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohri et al. (US 20090114304), hereinafter ‘Mohri’, in view of Rippingale et al. (US 5122750), hereinafter ‘Rippingale’, in view of Arnaud et al. (US 20100109670), hereinafter ‘Arnaud’ and further in view of Wallace (US 4949664), hereinafter ‘Wallace’.

Regarding Claim 11, Mohri, Rippingale, and Arnaud fail to teach wherein the amorphous metal foil of the marking tape has a thickness between 0.0001 inch and 0.0005 inch.
However Wallace teaches markers wherein the thickness of tape/foil is .00035 inch thick for the benefit of conveying information and warnings, and particularly to markers in the form of elongated tape buried above underground utility lines (Col. 5, Lines 33-40; Col. 1, Lines 4-6).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide markers wherein the thickness of tape/foil is .00035 inch thick .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohri et al. (US 20090114304), hereinafter ‘Mohri’, in view of Rippingale et al. (US 5122750), hereinafter ‘Rippingale’, in view of Arnaud et al. (US 20100109670), hereinafter ‘Arnaud’ and further in view of Evett (US 3908582), hereinafter ‘Evett’.

Regarding Claim 21, Mohri in view of Rippingale in view of Arnaud disclose placing the marking tape in proximity to the non-metallic structure and in a generally vertical orientation as disclosed in Claim 12 and 1 above.  However fail to teach plowing a furrow in the earth proximate the non-metallic structure and feeding the marking tape into the furrow in a generally vertical orientation.
Evett teaches providing warning underground tape arranged in its position during backfilling of a ditch which pipeline is laid for the benefit of providing a warning tape which will normally provide a readily observable warning even if the soil in which it's buried is tightly compacted (Col. 1, Lines 42-45 and Col. 2, Lines 66-Col. 3, Line 6).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide plowing a furrow in the earth proximate the non-metallic structure; and feeding the marking tape into the furrow in a generally vertical orientation during backfilling of a ditch which pipeline is laid for the benefit of providing a warning tape which will normally provide a readily observable warning even if the soil in which it's buried is tightly compacted as taught by Evett in Col. 1, Lines 42-45 and Col. 2, Lines 66-Col. 3, Line 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868